Citation Nr: 0014299	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  99-03 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether the reduction of an 80 percent rating for residuals 
of transitional cell carcinoma (status-post radically 
cystoprostatectomy and ileal loop urinary diversion) to 60 
percent was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1969, and from June 1980 to January 1996.

Service connection was granted for residuals of transitional 
cell carcinoma by an August 1996 rating decision.  An initial 
disability rating of 80 percent was assigned, effective 
January 4, 1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which effectuated a proposed reduction of 
the assigned rating from 80 to 60 percent, effective January 
1, 1999.

The veteran provided testimony at personal hearings conducted 
before the RO in November 1998, and before the undersigned 
Board Member in July 1999.  Transcripts of both hearings are 
of record.

As an additional matter, the Board notes that the veteran has 
asserted that his transitional cell carcinoma is manifested 
by impotence.  Thus, it appears that the veteran is claiming 
entitlement to special monthly compensation based upon loss 
of use of creative organ.  As this matter was not addressed 
below, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The RO followed the proper procedures in notifying the 
veteran of the proposed and subsequent reduction in the 
disability rating for his transitional cell carcinoma from 80 
to 60 percent.

2.  The veteran has the maximum schedular rating under VA 
regulations for voiding dysfunction.

3.  The medical evidence shows that the veteran's residuals 
of transitional cell carcinoma do not include renal 
dysfunction.

4.  No competent medical evidence is on file which tend to 
refute the medical determination that the veteran's residuals 
of transitional cell carcinoma do not include renal 
dysfunction.


CONCLUSION OF LAW

The reduction in the rating for the veteran's residuals of 
transitional cell carcinoma (status-post radically 
cystoprostatectomy and ileal loop urinary diversion) from 80 
percent to 60 percent was proper.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 199938 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 
4.10, 4.115a, 4.115b, Diagnostic Code 7528 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The service medical records include a July 1995 
Medical Evaluation Board report which notes that the veteran 
was assigned to Southwest Asia in 1991, when he developed the 
onset of hematuria.  He was evacuated to Germany, where he 
underwent cystoscopy, with the identification of muscle 
invasive transitional cell carcinoma of the bladder, proven 
by bladder biopsies.  Thereafter, he underwent a total 
cystectomy, and the creation of an ileal loop urinary 
diversion was accomplished.  It was noted that the veteran 
had a very, very difficult postoperative course, during which 
time he developed staphylococcal wound infection and lost 
approximately fifty pounds.  Ultimately, after a period of 
four weeks of wound care and antibiotics, his wound 
stabilized and began to heal.  His weight also stabilized, 
and it was noted that he had had no subsequent additional 
weight loss.  Following his surgery, the veteran underwent a 
Medical Evaluation Board, which found him fit for duty and he 
was returned to a combat unit.  However, upon his arrival to 
the unit, it was clearly apparent that he could not function 
in a combat setting, that he was not deployable, and that he 
required constant careful supervision.  As a result, he was 
attached to a medical center where he preformed the duties of 
a clerk.  It was noted that the veteran had worked very, 
very, diligently, but that he fatigued very easily.  After a 
typical eight hour day, he was totally unable to accomplish 
any additional functional elements, all of his energy being 
consumed in fulfilling the one eight hour duty period.  As a 
result of his very limited work tolerance, the veteran had 
become progressively more concerned about both recurrence of 
his cancer and the potential that he might fail to function 
in performance of his duty.  It was also noted that the 
veteran was unable to perform lifting, physical fitness 
testing or routine physical fitness training, such as sit-ups 
or push-ups, because of the ileal diversion.  Also, because 
of the ileal diversion device, running for prolonged 
distances would be contraindicated.  Consequently, a repeat 
Medical Evaluation Board was recommended.

At the time of the July 1995 Medical Evaluation Board, the 
veteran's chief complaint was noted to be progressive 
fatigue.  Associated conditions were noted to be bronchitis, 
as well as anxiety and depression.  Physical evaluation 
showed the veteran to be a tall, slender man, 74 inches in 
height, 155 pounds in weight.  Blood pressure was 110/72.  
Pulse was 64.  Temperature was 98.6.  It was noted that there 
was a large midline scar with the ostomy opening of the 
veteran's ileal diversion which appeared to be functioning.  
Genitalia were found to be normal.  No hernias were found to 
be present.  Neurological examination was intact.  
Psychiatric evaluation was felt to be compatible with anxiety 
and depression, as noted.  Regarding clinical testing, it was 
noted that a loopogram done in 1994 showed a functioning 
ileal device.  Urinalysis showed a specific gravity of 1.019.  
There were some protein present, compatible with an ileal 
diversion.  

Pulmonary consultation suggested obstructive lung disease 
with possible mild early exercise-induced reactive airway 
disease.  Urology consultation recommended that further 
surgery would be important, in particular noting that the 
veteran had had negative urethral washings, but that 
urethrectomy was a desired further surgical procedure in view 
of the veteran's past carcinoma, and it was felt that his 
ileal loop was functional.  Further, it was noted that the 
advantages and disadvantages of an attempted reconstruction, 
using external diversion to the ileal bladder as opposed to 
using an ostomy, was discussed with the veteran.  It was 
further noted that in the case of reconstruction, regular 
catheterization would be required, and increased risk of 
infection would be entertained.  The veteran reported at that 
time that he did not desire to have this procedure performed, 
although a urethrectomy was planned in the near future.  It 
was noted that the veteran emptied his device approximately 
every three hours, which did complicate his ability to 
perform functions in the work place.

Based on the foregoing, it was determined that the veteran's 
present status was limited by his exercise tolerance, greatly 
limited by his ileal diversionary device and the constant 
need for care and emptying of the device.  Due to the nature 
of ileal diversionary devices, very close, constant follow-up 
with Urology was mandatory in an effort to maintain the 
veteran's best health.  Further, it was noted that recurrence 
of his tumor was a significant possibility.  Consequently, 
urethrectomy had been recommended.  Moreover, it was opined 
that it was unlikely that the veteran would ever function at 
a level higher than his then current functioning, in that it 
required all of his energies simply to maintain a very 
sedentary eight hour task.  Overall diagnoses included 
transitional cell carcinoma of the bladder, with radical 
cystectomy and creation of ileal loop diversion.  Limitations 
included the fact that the veteran had to be assigned within 
fifteen miles of a major medical facility, that he could not 
be deployed, could not perform certain activities and 
exercises, and could not work for over six hours in each 
twenty-four hour period.

An August 1995 Physical Evaluation Board found the veteran to 
be status-post radical cystectomy for transitional cell 
carcinoma of the bladder, with creation of ileal loop urinary 
diversion September 1991, requiring emptying of the device 
every three hours.  This was apparently free of malignancy, 
but required close follow-up.  It was also determined that 
the condition was complicated by anxiety and fatigue, a 
limited work day of six hours, and no physical exertion 
permitted.  Based on the foregoing, the Physical Evaluation 
Board determined that the veteran's functional limitations in 
maintaining stamina and adaptability, caused by his physical 
impairments, made him unfit to perform his required duties.  
As an additional matter, the Physical Evaluation Board 
evaluated the disability under "VA Code" 7528, as analogous 
to voiding dysfunction, and found it to be 60 percent 
disabling.

Service connection was granted for the veteran's residuals of 
transitional cell carcinoma, left bladder wall with muscle 
invasion, status post radical cystoprostatectomy with 
creation of ileal loop urinary diversion, by an August 1996 
rating decision.  The RO noted the service medical records in 
support of this decision, including the July 1995 Medical 
Board Evaluation.  An 80 percent disability rating was 
assigned, effective January 4, 1996, pursuant to the criteria 
for renal dysfunction under Diagnostic Code 7528.  However, 
it is noted that the RO stated that this disability was not 
considered a static condition, and that a future examination 
might be scheduled to assess the level of disability.

The veteran underwent a VA medical examination of his 
service-connected residuals of transitional cell carcinoma in 
March 1998.  At this examination, it was noted that the 
veteran had not been hospitalized or operated on since his 
last evaluation, and that he was followed by a physician at 
the Denver VA hospital for his condition.  It was also noted 
that the veteran was employed as a computer operator, in 
which capacity he had worked for four months.  He was also 
enrolled at a community college where he had gone for two 
years without absenteeism secondary to his disabilities.  It 
was also stated that the veteran had had no problems since 
his in-service surgery.  Further, it was noted that the 
veteran avoided lifting more than 40 pounds at a time.  The 
veteran denied hematuria, and was still potent and had some 
functional erections, although of diminished quality.  He 
also reported that he changed his urinary collection bag 
every three days, and that he was able to sleep through the 
night.  

On examination the veteran was noted to be a pleasant 
gentleman who stood 6'1-1/2" tall and weighed 165 pounds.  
Examination of the abdomen revealed normal bowel sounds, as 
well as a normal liver and spleen span.  The veteran was 
found to be nontender to palpation in all four quadrants, and 
there were no detectable masses.  He was noted to have a 
well-healed scar, status-post surgical excision of his 
cancer.  Further, the scar was noted to be 32 cm in size, 
without disfigurement, ulceration, depression or elevation, 
or tenderness.  There was also a right ileostomy with a 
urinary collection bag.  Based on the foregoing, the examiner 
diagnosed bladder cell cancer, transitional cell, status-post 
surgical excisions with residuals and sequale of a well-
healed scar, and permanent ileostomy collecting system.

By a July 1998 rating decision, the RO proposed to decrease 
the assigned rating for the veteran's residuals of 
transitional cell carcinoma from 80 to 60 percent.  The 
veteran was informed of this proposal by correspondence dated 
in that same month.  He was also informed that he could 
submit medical or other evidence to show that the RO should 
not make this change.  The RO stated that if it did not 
receive additional evidence from the veteran within 60 days, 
then his evaluation would be reduced.  

The record reflects that the veteran requested a personal 
hearing regarding the proposed reduction in August 1998.  

Letters were also submitted by the veteran's VA treating 
physician, dated in July and August 1998.

In the July 1998 letter, the veteran's VA treating physician 
noted that he had evaluated the veteran that same month, and 
that the veteran indicated that he was feeling much more 
fatigued and more short of breath.  However, it was noted 
that the veteran was still smoking at that time.  It was also 
noted that he had indicated problems with impotence, but that 
he did not care to utilize medications or the pump at the 
time for this problem.  Additionally, there were some 
problems with cramps in the legs intermittently and a 
"blister" which formed near the ileal loop intermittently.  
The physician noted that a work-up had been begun for the 
fatigue, including blood tests.  He reported that he 
emphasized the importance of stopping smoking.  Further, it 
was noted the veteran's oxygen saturation during the last 
visit was 98% and normal.

In the August 1998 letter, the veteran's VA treating 
physician noted that the veteran was anemic with a hematocrit 
of 38%, and had a borderline low protein level in his blood.  
The physician stated that the causes of these abnormalities 
were not clear at the time, but that they might be a result 
of poor nutrition.  The physician noted that he was 
encouraging the veteran to increase his caloric and protein 
consumption.

By an October 1998 rating decision, the RO reduced the 
assigned rating for the veteran's residuals of transitional 
cell carcinoma from 80 to 60 percent, effective January 1, 
1999.

At the November 1998 personal hearing, the veteran testified 
that he wanted the hearing to constitute his Notice of 
Disagreement with the reduction from 80 to 60 percent of his 
assigned rating for his transitional cell carcinoma.  He 
testified that his health had not improved since he was 
awarded the initial rating of 80 percent.  Regarding his 
current symptomatology, he testified that he was constantly 
fatigued and had a hard time handling stress.  He also 
testified that he would get sick very easily every time 
something came around.  Further, he testified that he had a 
constant battle with blisters on the outer edge of his 
"stoma," and was having an "impossible time" getting rid 
of them.  He noted that he had lost fifty pounds after his 
in-service surgery, and that he had been unable to regain any 
of the weight back.  The veteran also stated that he could 
get a partial erection, but was unable to have intercourse 
with his wife because he was not able to penetrate.  He also 
noted that he had quit school.  Moreover, he noted that his 
doctors had diagnosed a borderline protein level, and that he 
was very anemic without a clue as to why.  Ongoing testing 
had been negative as to why he had this condition.  Also, he 
noted that he took vitamin and iron pills to bring his 
protein up, but that it did not seem to be helping.  He 
testified that he had trouble sleeping.  In regard to his 
ileal bag, he testified that he had to change the bag every 
two to three days, and that he had to empty it every two to 
three hours.  He also noted that he experienced embarrassment 
due to the bag, including occasions where the bag had fallen 
off in public.  The veteran testified that he had a very hard 
time breathing during weather changes.  The veteran's wife 
testified that the rating should remain at 80 percent, 
because the veteran's bladder had been removed and it most 
certainly did not grow back.  When the Hearing Officer noted 
that the last VA examination stated that the veteran's weight 
was 165 pounds, the veteran testified that it was actually 
154 pounds and that was fully clothed.  He also testified 
that his physicians had not been able to identify the reasons 
why he had lost the weight, and/or why he had not been able 
to put the weight back on.  He stated that his VA treating 
physician was aware of all his problems.  On inquiry, he 
testified that he had no recurrence of the cancer or tumor, 
but that he would always have active cancer cells.  He also 
stated that he never had a urethrectomy, and that as far as 
he knew his kidneys were functioning okay.  On inquiry, he 
testified that he had been working as a computer operator 
since March 1998.  He worked 40 hours per week, and had 
missed three days since he started due to illness.  He 
testified that he had not gone to the doctors on the days he 
was ill, and that he would feel fine the next day.  

A November 1998 Report of Contact reflects that the veteran's 
VA treating physician was contacted following the personal 
hearing.  It was noted that the physician confirmed that 
there was no renal involvement or impairment associated with 
the veteran's service-connected bladder/prostate condition.  
Further, it was noted that the veteran had mild anemia 
(Hematocrit 38%) but no cause was identified, nor was there 
any identification from the fatigue work-up in July 1998.  
Also, it was stated that impotence was based upon the 
veteran's subjective complaints.  No tests were indicated or 
done, nor would any be done even if surgery were elected.

In a December 1998 decision, the Hearing Officer upheld the 
reduction of the veteran's assigned rating from 80 to 60 
percent for the residuals of transitional cell carcinoma.  
The Hearing Officer noted that the 80 percent rating had been 
assigned under Diagnostic Code 7528 based upon renal 
dysfunction, with symptoms such as weight loss, weakness, and 
limitation of exertion.  However, the evidence received from 
the veteran's VA treating physician confirmed that there was 
no renal or kidney dysfunction in the case.  The Hearing 
Officer noted that the 60 percent rating was the maximum 
permitted based upon voiding dysfunction.  Finally, the 
Hearing Officer concluded that consideration for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) was not 
indicated.

At the July 1999 personal hearing, it was contended that the 
March 1998 VA examination was inadequate.  The veteran 
testified that the examination was cursory in nature in that 
he had to explain to the examiner the reason for the 
examination, and the nature of his problem.  He testified 
that the examiner only asked four questions, and did a brief 
physical examination.  Additionally, he testified that he 
informed the examiner that his health had not improved since 
his surgery.  He also testified that portions of the 
examination report were incorrect.  For example, he testified 
that his bag had to be changed five to six times per day, and 
that he could not sleep through the night unless he attached 
a night bag onto his existing bag.  Otherwise, he would have 
to get up and change his bag every three to four hours.  The 
veteran's spouse confirmed that the veteran needed the 
additional bag in order to sleep through the night, and that 
the bag had to be emptied and cleaned about five to six times 
per day.  It was also noted that the examiner did not have 
the veteran's medical records for the examination.  Further, 
the veteran testified that he continued to experience 
fatigue, and that he even had to miss a couple of days of 
work because he tired real easily.  He testified that his 
doctor thought this was due to anemia.  On inquiry, he 
testified that he missed about one day of work per month.  
Also, he noted that he had lost 50 pounds after his surgery; 
he went from weighing 200 pounds to weighing, at the time of 
the hearing, 148 pounds.  He testified that they were never 
able to find the reason why he lost the weight, and why he 
has not been able to regain the weight.  Regarding his 
current treatment, he testified that he was evaluated by his 
VA treating physician approximately once every six months.

An additional statement from the veteran's VA treating 
physician, dated in July 1999, was submitted at the personal 
hearing.  The physician noted that the veteran had been his 
patient at the Denver VAMC for approximately 2 years for 
problems related to bladder cancer that was resected in 1991.  
It was also noted that the veteran had an ileal loop replaced 
for urinary continence.  The physician stated that when he 
last saw the veteran in January 1999, the veteran was having 
some problems with his asthma when the weather was bad.  
However, his lungs were clear at that time and he was doing 
fairly well.  It was noted that the veteran had stopped 
smoking, and was on nicotine patch at that time.  Further, 
the veteran continued to complain of fatigue, but, that was 
improved and his weight had actually increased by 5 pounds 
from the previous evaluation six months earlier.  It was also 
noted that the veteran had low grade anemia with a hematocrit 
of 38%.  Nevertheless, a work up of the anemia had not found 
a cause, and it was possible that it was related to his 
somewhat undernourished state.  It was further noted that the 
veteran had undergone a cortrocyn stimulation test in January 
which was normal and showed "adequate adrenal function."  
In addition to the above problems, the physician noted that 
the veteran remained impotent, which had been a problem ever 
since his bladder cancer was resected in 1991.


Legal Criteria.  As noted above, the instant appeal is a 
rating reduction case, not a rating increase case.  See, 
e.g., Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  The 
determination of whether restoration of a disability rating 
is warranted is to be based on review of the entire evidence 
of record and the application of all pertinent regulations.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence 
supports the reduction.  If so, the claim for restoration of 
the disability rating is denied; if the evidence supports 
restoration of the previous rating, or is in equal balance, 
the claim for restoration is allowed.  See Kitchens v. Brown, 
7 Vet. App. 320 (1995).

Where a reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons.  The beneficiary will be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor, 
and will be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level.  If additional evidence is 
not received within that period, final rating action will be 
taken and the award will be reduced or discontinued.  38 
U.S.C.A. § 5112; 38 C.F.R. § 3.105(e).

A claim for "restoration" may also require consideration of 
38 C.F.R. § 3.344.  According to this regulation, a reduction 
in a rating that has "stabilized" for five years or more, may 
not be reduced on the basis of only one examination, unless 
all the evidence of record clearly shows that a sustained 
improvement has occurred.  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court"), in Lehman v. Derwinski, 1 Vet. App. 339 (1991), 
held that this five-year period is merely a guideline, and 
that the entire clinical record must be reviewed in order to 
determine whether, in fact, the disorder in issue has 
actually "stabilized."

Additionally, 38 C.F.R. § 3.344 provides that a rating 
decision will not be reduced based upon an examination that 
is "...less full and complete than those on which payments 
were authorized or continued..."  This regulation further 
states that "[r]atings on account of diseases which become 
comparatively symptom free (findings absent) after prolonged 
rest...will not be reduced on examinations reflecting the 
results of bed rest."  Moreover, although the evidence may 
show that some improvement has occurred, the rating agency 
must consider "...whether the evidence makes it reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life."  38 C.F.R. § 3.344.  The 
provisions apply to ratings which have continued for five 
years or more and not to disabilities which have not become 
stabilized and are likely to improve.  38 C.F.R. § 3.344(c).

The veteran's residuals of transitional cell carcinoma have 
been evaluated pursuant to the criteria found at 38 C.F.R. § 
4.115b, Diagnostic Code 7528.  Following cessation of 
surgical, x-ray, antineoplastic chemotherapy or other 
therapeutic procedure, malignant neoplasms of the 
genitourinary system are rated as residuals of renal or 
voiding dysfunction, whichever is predominant, if there has 
been no local reoccurrence or metastasis.  38 C.F.R. § 
4.115b, Diagnostic Code 7528.

Voiding dysfunction is rated based upon the particular 
condition such as urine leakage, frequency, or obstructed 
voiding.  However, none of these aspects of voiding 
dysfunction provides for a disability rating in excess of 60 
percent.  38 C.F.R. § 4.115a.

With regard to a renal dysfunction, a 100 percent disability 
rating is warranted where regular dialysis is required or 
more than sedentary activity is precluded from one of the 
following: persistent edema and albuminuria; or, BUN more 
than 80mg%; or, creatinine more than 8mg%; or, markedly 
decreased function of kidney or other organ systems, 
especially cardiovascular.  An 80 percent disability rating 
is assigned where there is persistent edema and albuminuria 
with BUN 40 to 80 mg%; or, creatinine 4 to 8 mg%; or, 
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss or limitation of exertion.  A 60 
percent disability rating is assigned where there is constant 
albuminuria with some edema; or, definite decrease in kidney 
function; or, hypertension at least 40 percent disabling 
under Diagnostic Code 7101.  A 30 percent disability rating 
requires constant or recurring albumin with hyaline and 
granular casts or red blood cells; or, transient or slight 
edema or hypertension at least 10 percent disabling under 
Diagnostic Code 7101.  A zero percent (noncompensable) 
disability rating requires renal dysfunction with albumin and 
casts with a history of acute nephritis; or, noncompensable 
hypertension under Diagnostic Code 7101.  38 C.F.R. § 4.115a.

In evaluating the severity of the veteran's service-connected 
disability, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).


Analysis.  Initially, the Board notes that the RO informed 
the veteran of the proposed reduction in July 1998, that the 
reduction was not confirmed until October 1998, and that the 
reduction was not effective until January 1, 1999.  Thus, it 
appears that the RO followed the proper procedures in 
notifying the veteran about the reduction in his disability 
rating.

In the instant case, the Board finds that the reduction from 
80 percent to 60 percent for the veteran's service-connected 
residuals of transitional cell carcinoma was proper.

The provisions of Diagnostic Code 7528 state that the 
veteran's disability is to be evaluated under the criteria 
for voiding dysfunction or renal dysfunction, whichever is 
predominant.  (Emphasis added).  In the initial rating of 
August 1996, the 80 percent disability rating was assigned 
based upon renal dysfunction.  The Board also notes that the 
evidence shows that the veteran experienced weight loss at 
the time of his in-service surgery, and that he continues to 
experience fatigue, symptoms contemplated under the renal 
dysfunction criteria at 38 C.F.R. § 4.115a.  However, the 
veteran's VA treating physician stated in November 1998 that 
the veteran's disability is not manifest by renal 
dysfunction.  Further, in the July 1999 statement, the 
veteran's VA treating physician stated that testing showed 
the veteran to have "adequate adrenal function."  No 
competent medical evidence is on file which refutes the 
determination that the veteran does not have renal 
dysfunction.  Moreover, the Board notes that the physician 
reported at that time that the veteran had been his patient 
for two years.  As such, the Board is of the opinion that he 
must be familiar with the nature of the veteran's condition, 
and the underlying medical history.  Consequently, the Board 
concludes that the preponderance of the medical evidence 
shows that the veteran's residuals of transitional cell 
carcinoma do not include renal dysfunction.  Thus, renal 
dysfunction cannot be the predominant impairment, and cannot 
be used as a basis for evaluating the service-connected 
disability.

The Board also notes that the veteran's VA treating physician 
has stated that testing has not revealed the source of the 
veteran's fatigue, nor the veteran's weight loss.  This has 
been confirmed by the veteran's hearing testimony.  In short, 
there is no competent medical evidence that the veteran's 
fatigue is due to his residuals of transitional cell 
carcinoma.  Thus, this symptomatology cannot be used as a 
basis for evaluating his service-connected disability.  

As noted above, it has been contended that the March 1998 VA 
examination was inadequate.  Among other things, it was 
asserted that the examiner incorrectly reported the veteran's 
symptomatology.  However, as an initial matter, the Board 
notes that several of the incorrect facts noted by the 
veteran are consistent with his hearing testimony.  For 
example, the statement by the examiner that the veteran had 
to change his bag every two to three days was confirmed by 
the veteran at the November 1998 hearing.  At that time, he 
testified, in essence, that while the bag had to be emptied 
several times during the day, the bag itself was changed 
every two to three days.  Regarding his impotency, the 
veteran testified at the November 1998 hearing that he was 
able to get a partial erection, even though he was unable to 
actually engage in intercourse.  With respect to sleep, the 
veteran's testimony at his July 1999 hearing is to the effect 
that he is able to sleep through the night provided he attach 
an additional bag to the ileal bag.  Moreover, the Board 
notes that these symptoms generally go to the issue of 
voiding dysfunction.  As noted above, the veteran has the 
maximum schedular rating under VA regulations for voiding 
dysfunction.  

Further, even if the Board were to find the March 1998 VA 
examination to be inadequate, the veteran would still not be 
entitled to an 80 percent disability rating.  For the reasons 
stated above, the Board has concluded that the competent 
medical evidence shows that the veteran's residuals of 
transitional cell carcinoma are not manifest by renal 
dysfunction.  The Board emphasizes that the March 1998 VA 
examination was not the basis for this determination.  As 
renal dysfunction is the only basis under Diagnostic Code 
7528 for the veteran to have an 80 percent rating for his 
transitional cell carcinoma, the Board finds that the 
reduction to 60 percent was proper.  

The Board also notes that the veteran's VA outpatient 
treatment records are not on file.  However, as the results 
of this treatment have been summarized by the statements 
submitted by the veteran's VA treating physician, the Board 
is of the opinion that these records would be merely 
cumulative and serve no useful purpose in the instant case.

As an additional matter, the Board concurs with the 
determination that the veteran is not entitled to an 
extraschedular rating pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The evidence shows that the veteran is 
treated on an outpatient basis for the service-connected 
residuals of transitional cell carcinoma every six months.  
There is no evidence that he has been hospitalized as a 
result of the disability since his discharge from service.  
In short, it has not resulted in frequent periods of 
hospitalization.  Further, the Board finds that the 
disability has not resulted in marked interference with 
employment.  The evidence shows that the veteran is working 
full-time as a computer operator, and that he misses about 
one day of work per month due to fatigue.  As noted above, 
the medical evidence does not support a finding that the 
veteran's fatigue is due to his transitional cell carcinoma.  

For the reasons stated above, the Board concludes that the 
reduction in the rating for the veteran's residuals of 
transitional cell carcinoma from 80 percent to 60 percent was 
proper, and that his appeal must be denied.


ORDER

Inasmuch as reduction in the rating for the veteran's 
residuals of transitional cell carcinoma (status-post 
radically cystoprostatectomy and ileal loop urinary 
diversion) from 80 percent to 60 percent was proper, the 
benefit sought on appeal is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

